                  Case 2:15-cv-00463-RCL-SMD Document 241-75 Filed 01/21/20 Page 1 of 1


i                                       MunicipaL Coart of Mon
      Municipal Court of Mtx,tg+omery, AL
                                                                                                                                                    #
                            i13.                                                          0478TiOltt9?, O9TA[1010001tifRTa31U4)0110013734.
                                                                                           ítl'1]trOtti935; IGí8ZVittF34td11l.1B1i717«fiG:U:2211).
      CgaSTOPHER I..,MC(RY SR                                                                                              1I11T2S1St;111172ilSe
      i4as`t3uYCi              s;
      JiaQlür.vQDnRY, AL 36116
      DOB:

          Petition for Revocation of Probation and Statement of Delinquency Charges
      TO; Karen %Gnig J#dge of tingunielp4 Court of Montgomery, AL, comes now ...
                . ...         ny as City Prosecutor and will respectfully show unto thetot,rt as follows:
        I. On or abelttt'
           b      y,,
                  He>bte;
                                    -             of OctDber, 2011 the above earned 4fendant was placed on probation
                                                         to 15-2Z-24, Code Of A14100,4975 , as supplemented and
                                                    Minas for Sit of' nse of
                                                  itasse Revelled, 2 c of NPI, 2 oats of No Seat Belt, Speeding, No
         DL
      n. That             çosytmcEt0 w>th tha grnt of
                             Of tlto_tdiiloas
                            t wan`;cally
                                    ,
                                                   dtatiÒta;W3t
                                                      ,.._.
                                                                regaïCit`ng
                                                                                       a
                                                                       *On ttt tbe defendant óy this Honorable Cot,rt, a written
                                                                                            1C3tÇK, by tie DEi?A!!t"a tikt!
                                                                              tF spocialpsouniiatu of said proiation by
              Ja1d0ë Kauetí         Ïägtt
     lII. "TitaCtt;grtent to the time that Defendant Was placed on probation by this. Honorable
                                                                                                Court, he/she
          haa finiiiÏ tò:
         :    Repr.)tt xo tlta pmclbattou      spans directed:,
              16122tIEI, O!2átZí1It,12tgaot2,11f6032,1f10/2412,1/2512012,:21á1Z812, 2174441, 21911012,
             2/27/2012, 4128/2040/40*                                               5/2112s12;512312012, 5129/2012, 6102e12
             14lsiaePsymettWof     ..
                                        fttit
                                           .

             PtY aitnonthtY_P+tol




             i#   sperr io tire 441ìt i3n4t:1tFdiòort iaéRìnogitolt4
            töMexoll0140me*AX,a4opy+trrüt<kattsehaáhareb:sad
                                                                       ;,
    tatiewd Naretitia*ti cf tàç apäicadiçs be.ñg aboritd be *4 te *tennis'
                                                                              'sod ttaaneét isf DeFíogócY   tr      bavi.been.bted
                                                                                               bereiaóyre5ermakaeJ.tbPConet üìvai.8vie
                                                                                              x arno the Defendant-Pr6òe*a is
                                                                                                                                          3he

                                                                                                                                       iatson
                                                                                                                                                :




    Oa* tezsuoioi bOraír gobetöas ai_ c6artetl3n ttüíPeiaiop.
             NOW7REU3FOREí!'15 ORDERE0i MAIMED AND D&RERD that a ïCàivoatioa Hearing be ag before
                                                                                                     thiaCout! k
    4rle*gegat                 "  bnt*lb*elipyettesofluetbarpaoti,trort.addtutîrsawttOwtd,tba±bfon,bsvstñàpud.`o!
    hbrïtitprbbdi`oatTan;r'aooe_reva+tptaadtb:ordneáhondi.tbeeoeR'inrpaaed,:;                                           -.
        -iitB.niAtmaoitDEREi>rADJ(3r                     AlV'f) DlCREFDtbats
                                                                quo                 aopyatiti3s                                      of
    pippjohosasd eli WlMrYt:ißttdòaimecrsiìt.sipr6eíawndüporitheabvseertiedleówòpr
    --.               .      ......                             :                                       Caattìdert(tirmtpuetd8tmnaaa




    X3 z>t.sstni6.2o9m-scvrtìtlAms




                                                                                                                                  COURT 005788
                                          City SJM Ex. 75
